TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN






NO. 03-99-00791-CR







Raynaldo Rivas, Appellant



v.



The State of Texas, Appellee






FROM THE COUNTY COURT AT LAW NO. 4 OF TRAVIS COUNTY


NO. 520788, HONORABLE MIKE DENTON, JUDGE PRESIDING







PER CURIAM

This is an appeal from a judgment of conviction for assault.  Sentence was
suspended on October 11, 1999.  There was no motion for new trial.  The deadline for perfecting
appeal was therefore November 10, 1999.  Tex. R. App. P. 26.2(a)(1).  Notice of appeal was
filed on November 18, 1999, but no extension of time for filing notice of appeal was requested. 
Tex. R. App. P. 26.3.  Under the circumstances, we lack jurisdiction to dispose of the purported
appeal in any manner other than by dismissing it for want of jurisdiction.  See Slaton v. State, 981
S.W.2d 208 (Tex. Crim. App. 1998); Olivo v. State, 918 S.W.2d 519, 522-23 (Tex. Crim. App.
1996).

The appeal is dismissed.


Before Justices Jones, Kidd and Patterson

Dismissed for Want of Jurisdiction

Filed:   December 23, 1999

Do Not Publish